DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/28/2020 is acknowledged.  The claim amendment has been entered.  The amendment to the original specification will not be entered because: 1) the paragraph to be amended appears to be para. 00030 instead of para. 00033; and 2) The meaning of "single heel and single arch holes" is unclear and the original disclosure fails to set forth "single heel and single arch holes 21, 22".
Claims 1-4, 8-10, and 13-16 remain pending in this application.  Claims 13-16 have been previously withdrawn from consideration.  Claims 1-4 and 8-10 are being treated on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "the support member has only a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and only a single arch hole arranged proximate a second location on the shoe sole" and "the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole";
In claim 8, there is no antecedent basis in the specification for "the support member has only a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and only a single arch hole arranged proximate a second location on the shoe sole" and "the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2017/0332727 A1) in view of Adamik (US 4,302,892 A) and further in view of KR 20140104210 A (hereinafter "Korean-2").
	Regarding claim 1, Beck discloses a shoe sole (midsole 3; fig. 1a; para. 0026) comprising a frame of a lightweight polymer (ethyl vinyl acetate, i.e., EVA; para. 0026) having an upper face and a bottom (an inherent feature; see fig. 1a; para. 0026), and a support member (insole 6; fig. 1a; para. 0026) affixed to said upper face (fig. 1a; para. 0026);
wherein: 
the support member has a curvature that corresponds, when the shoe sole supports a foot of a wearer, to a curvature of the foot of the wearer (liner 6 made of a softer material; fig. 1a; para. 0026).
Beck does not disclose the shoe sole comprising an inscribed channel in said upper face of said frame comprising a rigid material.  However, Adamik teaches wherein a shoe sole (shoe sole 18; fig. 2; col. 3, ll. 44-53) comprising a channel which can be inscribed (a peripheral portion 20 in a channel form; fig. 2; col. 3, ll. 44-56) in an upper face of a frame (see fig. 2; col. 3, ll. 25-26), wherein the channel comprising a rigid material (the peripheral portion 20 comprising a material having a hardness higher than the other portion of the shoe sole; col. 3, ll. 44-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shoe sole as disclosed by Reinhardt, with an inscribed channel in said upper face of said frame comprising a rigid material, as taught by Adamik, in order to provide a shoe sole which gives reasonably firm support along the outer periphery of the shoe as a whole while being light in weight (Adamik; col. 2, ll. 18-22).
Beck does not disclose the support member has only a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and only a single arch hole arranged proximate a second location on the shoe sole and configured to support an arch of the user, the single heel and single arch holes each being filled with the rigid material, and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole.  Korean-2 teaches wherein a support member (first midsole 400; fig. 3; para. 0028) of a shoe sole has only a single heel hole (a single heel hole 420; see fig. 1 and annotated fig. 3; para. 0028) arranged proximate a first location on the shoe sole (see annotated fig. 3) and configured to support a heel of the user (by a hard protrusion 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), and only a single arch hole (a single arch hole 420; see fig. 1 and annotated fig. 3; para. 0028) arranged proximate a second location on the shoe sole (see annotated fig. 3) and configured to support an arch of the user (by a hard protrusion 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), the single heel and single arch holes each being filled with a rigid material (hard protrusions 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole (see annotated fig. 3).  In addition, Beck discloses the shoe sole having an upper surface comprising a plurality of protrusions (inserts 5 each having a rounded raised portion 29; figs. 2, 12a, 13; para. 0074) made of a rigid material (inserts 5 made of a hard material; paras. 0010, 0030-0031) in the heel portion and arch portion (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the support member as disclosed by Beck, with wherein the support member has only a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and only a single arch hole arranged proximate a second location on the shoe sole and configured to support an arch of the user, the single heel and single arch holes each being filled with a rigid material, and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole, as taught by Korean-2, in order to insert protrusions of the underlying frame into the corresponding holes of the support member, thereby providing a shoe sole with tailored shock absorbing function to different areas of a user's foot and reducing potential wear to the liner caused by the rigid protrusions as well.
Regarding claim 2, Beck, Adamik and Korean-2, in combination, disclose the shoe sole of claim 1, and Beck further discloses wherein said lightweight polymer is ethylene vinyl acetate (ethyl viny acetate, i.e., EVA; para. 0026).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the lightweight polymer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using ethylene vinyl acetate as the lightweight polymer would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding claim 3, Beck, Adamik and Korean-2, in combination, disclose the shoe sole of claim 1, but Beck does not disclose wherein said rigid material is a thermoplastic polyurethane.  However, Beck does teaches wherein the rigid material is made of an elastomeric material with a selected hardness (paras. 0029-0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the rigid material as claimed to be a thermoplastic polyurethane, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a thermoplastic polyurethane as the rigid polymer would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding claim 4, Beck, Adamik and Korean-2, in combination, disclose the shoe sole of claim 1, but Beck does not disclose wherein the support member is a nylon support member.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the support member as claimed to be a nylon material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a nylon material for the support member would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding claim 8, Beck discloses a shoe sole (midsole 3; fig. 1a; para. 0026) having a lightweight frame comprised of an ethylene vinyl acetate ("EVA") polymer (ethyl vinyl acetate, i.e., EVA; para. 0026), said frame having an outer edge, an upper face, and a bottom (inherent features), and a plurality of recesses (vertical cavities 5; see figs. 1-2; paras. 0027-0028) positioned on the upper face extending vertically (see fig. 1 and annotated fig. 2; paras. 0027-0028), and a support member (liner 6; fig. 1a; para. 0026), affixed to said upper face (fig. 1a; para. 0026) and positioned over at least one of said plurality of recesses positioned on the upper face (see fig. 1; para. 0026),
wherein:
the support member has a curvature that corresponds, when the shoe sole supports a foot of a wearer, to a curvature of the foot of the wearer (liner 6 made of a softer material; fig. 1a; para. 0026).
Beck does not disclose the shoe sole comprising an inscribed channel in said upper face of said frame comprising a rigid material.  However, Adamik teaches wherein a shoe sole (shoe sole 18; fig. 2; col. 3, ll. 44-53) comprising a channel which can be inscribed (a peripheral portion 20 in a channel form; fig. 2; col. 3, ll. 44-56) in an upper face of a frame (see fig. 2; col. 3, ll. 25-26), wherein the channel comprising a rigid material (the peripheral portion 20 comprising a material having a hardness higher than the other portion of the shoe sole; col. 3, ll. 44-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shoe sole as disclosed by Reinhardt, with an inscribed channel in said upper face of said frame comprising a rigid material, as taught by Adamik, in order to provide a shoe sole which gives reasonably firm support along the outer periphery of the shoe as a whole while being light in weight (Adamik; col. 2, ll. 18-22).
Beck does not disclose the support member has only a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and only a single arch hole arranged proximate a second location on the shoe sole and configured to support an arch of the user, the single heel and single arch holes each being filled with the rigid material, and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole.  Korean-2 teaches wherein a support member (first midsole 400; fig. 3; para. 0028) of a shoe sole has only a single heel hole (a single heel hole 420; see fig. 1 and annotated fig. 3; para. 0028) arranged proximate a first location on the shoe sole (see annotated fig. 3) and configured to support a heel of the user (by a hard protrusion 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), and only a single arch hole (a single arch hole 420; see fig. 1 and annotated fig. 3; para. 0028) arranged proximate a second location on the shoe sole (see annotated fig. 3) and configured to support an arch of the user (by a hard protrusion 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), the single heel and single arch holes each being filled with a rigid material (hard protrusions 320; see fig. 1 and annotated fig. 3; paras. 0028, 0042), and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole (see annotated fig. 3).  In addition, Beck discloses the shoe sole having an upper surface comprising a plurality of protrusions (inserts 5 each having a rounded raised portion 29; figs. 2, 12a, 13; para. 0074) made of a rigid material (inserts 5 made of a hard material; paras. 0010, 0030-0031) in the heel portion and arch portion (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the support member as disclosed by Beck, with wherein the support member has a single heel hole arranged proximate a first location on the shoe sole and configured to support a heel of the user, and a single arch hole arranged proximate a second location on the shoe sole and configured to support an arch of the user, the single heel and single arch holes each being filled with a rigid material, and the single heel and single arch holes are arranged in alignment with each other and along a longitudinal direction of the shoe sole, as taught by Korean-2, in order to insert protrusions of the underlying frame into the corresponding holes of the support member, thereby providing a shoe sole with tailored shock absorbing function to different areas of a user's foot and reducing potential wear to the liner caused by the rigid protrusions as well.
Regarding claim 9, Beck, Adamik and Korean-2, in combination, disclose the shoe sole of claim 8, but Beck does not disclose wherein said rigid material is a thermoplastic polyurethane.  However, Beck does teaches wherein the rigid material is made of an elastomeric material with a selected hardness (paras. 0029-0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the rigid material as claimed to be a thermoplastic polyurethane, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a thermoplastic polyurethane as the rigid polymer would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.  
Regarding claim 10, Beck, Adamik and Korean-2, in combination, disclose the shoe sole of claim 8, but Beck does not disclose wherein said support member is nylon support member.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the support member as claimed to be a nylon material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a nylon material for the support member would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.

    PNG
    media_image1.png
    553
    860
    media_image1.png
    Greyscale

Annotated Fig. 3 from KR 20140104210 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732